DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is in response to the Request for Continued Examination filed 10/12/2021.  Claims 1-3 and 5-15 are pending.

Response to Amendments/Response to Arguments
2.  Applicant’s arguments regarding the prior 35 USC 101 rejection were fully considered.  
Applicant argues that the claims are not drawn to an abstract idea.  The Examiner respectfully disagrees.  The claims are drawn to a “mental process” grouping of abstract idea.  Mental processes include observations, evaluations, judgments, and/or opinions.  The claim can be performed in the mind and/or with pen and paper.  For example, a user can mentally, or with pen and paper, observe, evaluate and make judgments to apply an orthogonal transform to a data object in an incoming data stream (e.g., observe data mentally and/or with pen and paper and perform a computation mentally or with pen and paper), associate the data object with a subset of ordered hash positions (e.g., calculation performed mentally or with pen and paper); retrieve an index of ordered key positions, wherein each key position is indicative of received data objects of the incoming data stream that have a hash position at the key position (e.g., looking up and finding data, performed mentally or with pen and paper); update the index by inserting a unique identifier associated with the data object into each key position of the index that corresponds to a hash position for the data object (e.g., making judgement to mentally note or write down updated data); determine a ranked 
Applicant further argues that the claims integrate into a practical application.  However, the Examiner recognizes that the additional elements in the claim are merely drawn to a generic use of a computer (e.g., processor), which is insufficient to show integration into a practical application.  Again, any specific limitations regarding the use and analysis of big data in a specific computing environment, as argued by Applicant, are not recited in the claim.
Applicant further argues that the claims are drawn to significantly more than the abstract idea.  However, as discussed above, the Examiner recognizes that the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.  Claims 1-3 and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the term “conventional” (e.g., line 4) is a relative term which renders the claim indefinite.  The term "conventional" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill would not be able to determine whether a data stream 
As to claim 1, next to last line, it is unclear whether the subject matter “utilized in…” is required, optional, or merely an intended use of the claim.  As such, the limiting scope of the claim is unclear.   
As to claim 1, last line, “the big data set” lacks proper antecedent basis.
As to claim 1, last limitation, due to the language and punctuation, it is unclear how to parse “at least one of…the big data set.”  Furthermore, assuming that the group consists of “generating…” or “maintaining…”, the limitation of “the incrementally updated visual representation…” would lack clear antecedent basis if only one of the actions are chosen.
The other independent claims contain similar issues.
Dependent claims depend from a rejected parent claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.  Claims 1-3 and 5-15 are rejected under 35 USC 101 as being drawn to non-statutory subject matter. 
The independent claims are rejected under 35 U.S.C. 101 because the claimed invention is drawn to an abstract idea without significantly more. Independent claim 1 is drawn to a hash transform module to apply an orthogonal transform to a data object in 
The claims fall within the “Mental Processes” grouping of abstract ideas.  Specifically, the limitations of a hash transform module to apply an orthogonal transform to a data object in an incoming data stream comprising data, and to associate the data object with a subset of ordered hash positions; an indexing module to retrieve an index of ordered key positions, wherein each key position is indicative of received data objects of the incoming data stream that have a hash position at the key position; a neighbor determination module to determine a ranked collection of neighbors for the data object 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements (e.g., processor, computing device, computer readable medium, computer) that are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See 2106.05(d)(II).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

The dependent claims depend on a rejected parent claim and do not cure its deficiencies.  Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the “Mental Processes” groupings of abstract ideas.  The claims are drawn to subject matter that covers performance of the claimed limitations in the mind, or with pen and paper, but for the recitation of generic computer components as discussed above.  The claims are not integrated into a practical application.  The claims only recite additional elements that is/are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  For example, claim 2 is drawn to providing an incrementally updated visual rendition of the neighbor graph for the incoming data stream.  Claim 3 is drawn to comparisons between the ranked collection of neighbors for the data object and additional ranked collections of neighbors for data objects in the ranked collection.    Claim 5 is drawn to inserting a unique identifier associated with the data object into each key position of the index that corresponds to a hash position for the data object.  Claim 6 is drawn to top k nearest neighbors determined based on a count of overlapping hash positions in the updated index.  Claim 7 is drawn to applying a hash 
Furthermore, as to claim 1, the claim is interpreted to be drawn to software per se (e.g., a collection of software modules, e.g., Specification, [0017]), which is non-statutory.  A proper system should include hardware recited as an actual part of the system.
Claims 2-7 depend from claim 1 and do not cure its deficiencies.

Conclusion
5.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles E. Lu whose telephone number is (571) 272-8594.  The examiner can normally be reached on 8:30 - 5:00; M-F.  Any prior art cited on the PTO-892 form that was not relied upon is considered pertinent to applicant's disclosure.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached at (571) 272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CHARLES E LU/           Primary Examiner, Art Unit 2161                                                                                                                                                                                             10/23/2021